DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 7, filed 08 December 2021, with respect to claim 10 have been fully considered and are persuasive.  Therefore, the objection to claim 10 has been withdrawn. 

Applicant’s arguments, see Pages 7-10, filed 08 December 2021, with respect to claims 1-10 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 1-10 have been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-10 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claims 1-3,7-10: None of the prior art of record, alone or in combination, teaches or discloses a wavelength detection device, comprising:
 	a plurality of optical filters with different transmittance characteristics and allowing different wavelength ranges of light to pass through, respectively;
 	wherein the transmittance characteristic of each of the plurality of optical filters has an inclination portion in different wavelength ranges of the wavelength range to be measured, and the inclination portions in the transmittance characteristics of the plurality of the optical filters as a whole are arranged so as to cover different wavelength ranges in the wavelength range to be measured without any gap,
 	in combination with the rest of the limitations of independent claim 1.
Claims 5-6: None of the prior art of record, alone or in combination, teaches or discloses a wavelength detection device,
 	wherein the transmittance characteristic of each of the plurality of optical filters has an inclination portion in different wavelength ranges of the wavelength range to be measured, 
 	wherein among the transmittance characteristics of each of the plurality of optical filters, two or more of the transmittance characteristics consist of curves that periodically change in the wavelength range to be measured and the curves related to each of the transmittance characteristics have different phases,
 	in combination with the rest of the limitations of independent claim 5.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896